          19-22911-rdd          Doc 166        Filed 08/14/19 Entered 08/14/19 15:40:12                       Main Document
                                                             Pg 1 of 22


                                              UNITED STATES BANKRUPTCY COURT
                                               SOUTHERN DISTRICT OF NEW YORK


In re New Cotai Holdings, LLC                                                                 Case No. 19-22911
      Debtor                                                                         Reporting Period: 7/1/19 - 7/31/19

                                                                                    Federal Tax I.D. #    XX-XXXXXXX

                                         CORPORATE MONTHLY OPERATING REPORT

     File with the Court and submit a copy to the United States Trustee within 20 days after the end of the month and
     submit a copy of the report to any official committee appointed in the case.
     (Reports for Rochester and Buffalo Divisions of Western District of New York are due 15 days after the end of
     the month, as are the reports for Southern District of New York.)

     REQUIRED DOCUMENTS                                                                  Form No.           Document Explanation
                                                                                                            Attached Attached
     Schedule of Cash Receipts and Disbursements                                    MOR-1                 Yes            No
     Bank Reconciliation (or copies of debtor's bank reconciliations)               MOR-1 (CON'T)         Yes            No
        Copies of bank statements
        Cash disbursements journals
     Statement of Operations                                                        MOR-2                 Yes            No
     Balance Sheet                                                                  MOR-3                 Yes            No
     Status of Post-petition Taxes                                                  MOR-4                 Yes            No
        Copies of IRS Form 6123 or payment receipt
        Copies of tax returns filed during reporting period
     Summary of Unpaid Post-petition Debts                                          MOR-4                 Yes            No
        Listing of Aged Accounts Payable
     Accounts Receivable Reconciliation and Aging                                   MOR-5                 Yes            No
     Taxes Reconciliation and Aging                                                 MOR-5                 Yes            No
     Payments to Insiders and Professional                                          MOR-6                 Yes            No
     Post Petition Status of Secured Notes, Leases Payable                          MOR-6                 Yes            No
     Debtor Questionnaire                                                           MOR-7                 Yes            No

     I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
     are true and correct to the best of my knowledge and belief.

     Signature of Debtor                                                                                  Date

     Signature of Authorized Individual*                                                                  Date      8/14/19
                                                                 #)&( "*%$'%*
     Printed Name of Authorized Individual                                                                Date      8/14/19

     *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a
     partnership; a manager or member if debtor is a limited liability company.
19-22911-rdd        Doc 166        Filed 08/14/19 Entered 08/14/19 15:40:12                       Main Document
                                                 Pg 2 of 22


General Notes to Monthly Operating Reports:

On May 1, 2019 (the “Petition Date”), New Cotai Holdings, LLC, and certain of its affiliates as
debtors and debtors-in-possession (collectively, the “Debtors,”)1 each commenced a voluntary
case (the “Chapter 11 Cases”) under chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”). The Debtors are authorized to operate their businesses and manage their
properties as debtors-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy
Code. On May 10, 2019, the Bankruptcy Court entered an order authorizing the joint
administration of the Chapter 11 Cases pursuant to Rule 1015(b) of the Federal Rules of
Bankruptcy Procedure [Docket No. 23]. To date, the Office of the United States Trustee for the
Southern District of New York (the “U.S. Trustee”) has not appointed a creditors’ committee in
the Chapter 11 Cases, nor has any trustee or examiner been appointed therein.

The financial information set forth in each of the Debtors’ monthly operating reports (the
“Monthly Operating Reports”) is unaudited, remains subject to future adjustment, and reflects
the Debtors’ reasonable efforts to report certain financial information of each Debtor on an
unconsolidated basis. These Monthly Operating Reports neither purport to represent financial
statements prepared in accordance with Generally Accepted Accounting Principles in the United
States (“GAAP”), nor are they intended to be fully reconciled with the financial statements of
each Debtor.

The Debtors are filing their Monthly Operating Reports solely for the purposes of complying
with the monthly operating reporting requirements applicable in the Chapter 11 Cases. These
Monthly Operating Reports should not be relied on by any persons for information relating to
current or future financial conditions, events, or performance of any of the Debtors or their
affiliates. The financial information disclosed herein was not prepared in accordance with federal
or state securities laws or other applicable nonbankruptcy law or in lieu of complying with any
periodic reporting requirements thereunder. Persons and entities trading in or otherwise
purchasing, selling, or transferring the claims against or equity interests in the Debtors should
evaluate this financial information in light of the purposes for which it was prepared. The
Debtors are not liable for and undertake no responsibility to indicate variations from securities
laws or for any evaluations of the Debtors based on this financial information or any other
information.

John Brecker has signed the Monthly Operating Reports. Mr. Brecker is an independent
fiduciary and an authorized signatory for the Debtors. In reviewing and signing the Monthly
Operating Reports, Mr. Brecker necessarily has relied upon the efforts, statements and
representations of the Debtors’ advisors and other personnel available to assist the Debtors. Mr.
Brecker has not (and could not have) personally verified the accuracy of each dollar value and
representation contained in the Monthly Operating Reports.



1
         The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification
numbers, are as follows: New Cotai Holdings, LLC (3056); New Cotai, LLC (2582); New Cotai Capital Corp.
(3641); New Cotai Ventures, LLC (9385). The Debtors’ corporate address is c/o New Cotai, LLC, Two Greenwich
Plaza, Greenwich, Connecticut 06830.
19-22911-rdd    Doc 166      Filed 08/14/19 Entered 08/14/19 15:40:12            Main Document
                                           Pg 3 of 22


The Debtors reserve all rights to amend or supplement this Monthly Operating Report in all
respects, as may be necessary or appropriate. Nothing contained in this Monthly Operating
Report shall constitute a waiver of any of the Debtors’ rights or an admission with respect to
their Chapter 11 Cases.

Notes on Reimbursement of Non-Debtor Payors:

As described in the Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing
Continued Use of Existing Cash Management System, Bank Accounts, and Business Forms and
Payment of Related Prepetition Obligations; (II) Modifying Certain Deposit Requirements; and
(III) Authorizing Continuance of Intercompany Transactions and Honoring Certain Related
Prepetition Obligations [Docket No. 8] (the “Cash Management Motion”), depending on the
timing of the Debtors’ payment obligations, certain of the Debtors’ non-Debtor affiliates (the
“Non-Debtor Payors”) may directly pay the Debtors’ counterparties. The Debtors thereafter
reimburse such paying affiliates utilizing funds from bank accounts maintained by the Debtors.
Unless otherwise noted, the Debtors have reported reimbursement payments made to the Non-
Debtor Payors, but have not categorized the payments made to the Non-Debtor Payors as
payments to insiders. Instead, the payments made to the Non-Debtor Payors have been
categorized as payments made to the various vendors that provided services to the Debtors.
Additional details regarding the reimbursement payments made to the Non-Debtor Payors are set
forth in the attachment to MOR-1.

Notes on the Monthly Operating Report for New Cotai Capital Corp.:

For financial reporting purposes, the Debtors generally prepare consolidated financial statements
for New Cotai, LLC and New Cotai Capital Corp. Further, the obligations of New Cotai Capital
Corp. are paid by New Cotai, LLC. Accordingly, the Monthly Operating Report for New Cotai
Capital Corp. is pro forma and New Cotai Capital Corp.’ s substantive reporting information, to
the extent applicable, is included in the Monthly Operating Report for New Cotai, LLC.

Notes to MOR-1:

As described in the Cash Management Motion, depending on the timing of the Debtors’ payment
obligations, the Non-Debtor Payors may directly pay the Debtors’ counterparties. The Debtors
thereafter reimburse such paying affiliates utilizing funds from bank accounts maintained by the
Debtors.

The disbursements disclosed in MOR-1 are comprised of the payments made by the Debtors
directly to creditors as well as the reimbursement payments paid by the Debtors to the Non-
Debtor Payors. The reimbursement payments made to the Non-Debtor Payors have been
categorized as if payments had been made directly to the various vendors that provided services
to the Debtors. The reimbursement payments to the Non-Debtor Payors have not been
categorized as payments to insiders. Additional details regarding the reimbursement payments
made to the Non-Debtor Payors are set forth in the attachment to MOR-1.


                                                2
19-22911-rdd     Doc 166     Filed 08/14/19 Entered 08/14/19 15:40:12             Main Document
                                           Pg 4 of 22


On or around October 31, 2018, an entity known as New Cotai Investments, LLC (“NCI”)
effectuated a merger to become New Cotai Ventures, LLC and ceased to exist. In one of the
bank statements attached to MOR-1 for New Cotai Ventures, LLC, the account is listed as
belonging to NCI rather than New Cotai Ventures, LLC.

Prior to the Petition Date, Debtors New Cotai Holdings, LLC, New Cotai, LLC, and New Cotai
Ventures, LLC maintained bank accounts at Citibank, N.A. and Bank of America, N.A. These
banks have not complied with Section 345(b) of the Bankruptcy Code. Therefore, the Debtors
transferred their bank accounts to Signature Bank, which is an institution that is in compliance.
Such transfers are reflected in MOR-1 for the applicable Debtors. As of the date hereof, the
account at Bank of America, N.A. maintained by New Cotai Ventures, LLC is in the process of
being closed.

Notes to MOR-2 and MOR-3:

The Monthly Operating Reports’ statements (Statement of Operations and Balance Sheet) set
forth in MOR-2 and MOR-3 include accruals of expenses. This includes accruals for expenses
for which invoices have been received as well as for expenses that have been estimated and
accrued but for which an invoice has not yet been received.

In MOR-2 and MOR-3, each of New Cotai, LLC’s interest in Studio City International Holdings
Limited, New Cotai Ventures, LLC’s interest in New Cotai Holdings, LLC, and New Cotai
Holdings, LLC’s interest in New Cotai, LLC (each, an “Investment”) is valued in accordance
with GAAP. Changes in unrealized gains and/or losses on the Investments are reported in MOR-
2 in “Other Income” without regard to whether or not the change in unrealized gains and/or
losses is a gain or loss for the period. Losses are represented as negative amounts.

In MOR-2 and MOR-3, the value of the unsecured 10.625% Senior Pay-In-Kind Notes due 2019
(the “Notes”) issued under that certain indenture, dated as of April 19, 2013, are presented at fair
value. Changes in unrealized gains and/or losses on the Notes are reported in MOR-2 in “Other
Income” without regard to whether or not the change in unrealized gains and/or losses is a gain
or loss for the period. Losses are represented as negative amounts.

In MOR-3, (i) amounts due from affiliates of the Debtors are reported as “Other Assets” rather
than as “Amounts due from Insiders,” and (ii) amounts due to the Debtors’ affiliates are reported
as “Other Post-Petition Liabilities” rather than as “Amounts Due to Insiders.” In the case of
amounts due to affiliates that were accrued prior to the Petition Date, the amount is reported as
“Unsecured Debt.”

The information contained in MOR-2 and MOR-3 is provided to fulfill the requirements of the
U.S. Trustee. All information contained in MOR-2 and MOR-3 is unaudited and subject to future
adjustment. The Debtors took all reasonable steps to ensure the accuracy of the information
reported.




                                                 3
19-22911-rdd   Doc 166     Filed 08/14/19 Entered 08/14/19 15:40:12         Main Document
                                         Pg 5 of 22


Notes to MOR-4:

Accrued expenses for which invoices have not yet been received are aged based upon the month
that the expense was accrued.




                                              4
        19-22911-rdd                      Doc 166                 Filed 08/14/19 Entered 08/14/19 15:40:12                                                           Main Document
                                                                                Pg 6 of 22
In re New Cotai Holdings, LLC                                                                   Case No. 19-22911
      Debtor                                                                           Reporting Period: 7/1/19 - 7/31/19

                                    SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

     Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash from the prior month
     or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
     ACTUAL” column must equal the sum of the four bank account columns. Attach copies of the bank statements and the cash disbursements journal.
     The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
     attached for each account. [See MOR-1 (CON’T)]

                                                                                                               BANK ACCOUNTS
                                                                 OPER ##1706                OPER # 9173                 TAX                OTHER #2549              CURRENT MONTH
                                                                                                                                                                   ACTUAL (TOTAL OF
                                                                                                                                                                    ALL ACCOUNTS)
     ACCOUNT NUMBER (LAST 4)

     CASH BEGINNING OF MONTH                                                64.10               103,756.51                                             11.38            103,831.99
     RECEIPTS
     CASH SALES
     ACCOUNTS RECEIVABLE -
     PREPETITION
     ACCOUNTS RECEIVABLE -
     POSTPETITION
     LOANS AND ADVANCES
     SALE OF ASSETS
     OTHER (ATTACH LIST)
     TRANSFERS (FROM DIP ACCTS)                                                                           75.48                                                               75.48
       TOTAL RECEIPTS                                                              -                      75.48                                                -              75.48
     DISBURSEMENTS
     NET PAYROLL
     PAYROLL TAXES
     SALES, USE, & OTHER TAXES
     INVENTORY PURCHASES
     SECURED/ RENTAL/ LEASES
     INSURANCE
     ADMINISTRATIVE
     SELLING
     OTHER (ATTACH LIST)                                                                              205.70                                                                205.70
     OWNER DRAW *
     TRANSFERS (TO DIP ACCTS)                                               64.10                                                                      11.38                 75.48
     PROFESSIONAL FEES
     U.S. TRUSTEE QUARTERLY FEES
     COURT COSTS
     TOTAL DISBURSEMENTS                                                    64.10                     205.70                                           11.38                281.18

     NET CASH FLOW                                                         (64.10)                   (130.22)                                         (11.38)              (205.70)
     (RECEIPTS LESS DISBURSEMENTS)

     CASH – END OF MONTH                                                           -            103,626.29                                                     -         103,626.29
     * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                                           THE FOLLOWING SECTION MUST BE COMPLETED
     DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

     TOTAL DISBURSEMENTS                                                                                                    281.18
       LESS: TRANSFERS TO OTHER DEBTOR IN                                                                                  (75.48)
     POSSESSION ACCOUNTS
       PLUS: ESTATE DISBURSEMENTS MADE BY
     OUTSIDE SOURCES (i.e. from escrow accounts)
     TOTAL DISBURSEMENTS FOR CALCULATING U.S.                                                                               205.70
     TRUSTEE QUARTERLY FEES


                                                                 OPER ##1706                OPER # 9173                 TAX                OTHER #2549              CURRENT MONTH
                                                                                                                                                                   ACTUAL (TOTAL OF
                                                                                                                                                                    ALL ACCOUNTS)

     Receipts - Other
     Bank account interest                                                     -                          -                                                -                   -
     Total Receipts - Other                                                    -                          -                                                -                   -


     Disbursements - Other
     Others                                                                    -                     205.70                    -                           -               205.70
     Legal & consulting                                                        -                                               -                           -                  -
     Total Disbursements - Other                                               -                     205.70                    -                           -               205.70
      19-22911-rdd                Doc 166             Filed 08/14/19 Entered 08/14/19 15:40:12                                          Main Document
                                                                    Pg 7 of 22


In re New Cotai Holdings, LLC                                                  Case No. 19-22911
      Debtor                                                          Reporting Period: 7/1/19 - 7/31/19

                                                       BANK RECONCILIATIONS
     Continuation Sheet for MOR-1
     A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
     (Bank account numbers may be redacted to last four numbers.)


                                               Operating                       OPER                        Tax                          Other
                                       # xxx1706                     #9173                      #                           # xxx2549
     BALANCE PER                                                -               103,626.29                                                       -
     BOOKS

     BANK BALANCE                                               -               103,626.29                                                       -
     (+) DEPOSITS IN
     TRANSIT (ATTACH
     LIST)
     (-) OUTSTANDING
     CHECKS (ATTACH
     LIST) :
     OTHER (ATTACH
     EXPLANATION)

     ADJUSTED BANK                                              -               103,626.29                                                       -
     BALANCE *
     *"Adjusted Bank Balance" must equal "Balance per Books"


     DEPOSITS IN TRANSIT                           Date                       Amount                       Date                         Amount




     CHECKS OUTSTANDING                            Ck. #                      Amount                       Ck. #                        Amount




     OTHER
   19-22911-rdd         Doc 166       Filed 08/14/19 Entered 08/14/19 15:40:12                      Main Document
                                                    Pg 8 of 22
Citibank, N.A. 292 / 00944                                                                 FINAL                       400/R1/04F000
Sort 2224                                                                                            000
New York, N.Y. 10043                                                                                 CITIBANK, N. A.
                                                                                                     Account
                                                                                                          1706
                 NEW COTAI HOLDINGS LLC                                                              Statement Period
                 PMB 145                                                                             Jul 1 - Jul 31, 2019
                 2654 W. HORIZON RIDGE PKWY, B-5                                                     Relationship Manager
                 HENDERSON              NV 89052                                                     Young,Steven
                                                                                                     (212) 559-4041
                                                                                                                 Page 1 of 2


CitiBusiness ® ACCOUNT AS OF JULY 31, 2019

 Relationship Summary:
 Checking                                               $0.00
 Savings                                              -----
 Checking Plus                                        -----


SERVICE CHARGE SUMMARY FROM JUNE 1, 2019 THRU JUNE 30, 2019


Type of Charge                                                        No./Units               Price/Unit               Amount

CITIBUSINESS INTEREST CHECKING #                   1706
Average Daily Collected Balance                                                                                    $51,980.09
DEPOSIT SERVICES
   MONTHLY MAINTENANCE FEE                                                      1                  22.0000                22.00
**WAIVE
CITIBUSINESS ONLINE
   CBOL - OUT. DOMESTIC WIRE TXFR                                               1                  17.0000                17.00
**WAIVE
Total Charges for Services                                                                                                $0.00

Net Service Charge                                                                                                        $0.00


CHECKING ACTIVITY

CitiBusiness Interest Checking
     1706                                                                        Beginning Balance:                       $64.10
                                                                                 Ending Balance:                           $0.00
Date Description                                                                  Debits              Credits            Balance
07/01 OTHER WITHDRAWAL/ADJ                                                         64.10                                     0.00
       DOMESTIC WIRE TRANSFER REF.# 20190701B1Q8021C04724

  This is your final Checking Account statement. Your Checking Account is now closed.
      Interest earned year to date $845.96
      Statement Period Rates
      July 1, 2019 1.500%
      19-22911-rdd             Doc 166           Filed 08/14/19 Entered 08/14/19 15:40:12                             Main Document
                                                               Pg 9 of 22                                                               400/R1/04F000
NEW COTAI HOLDINGS LLC                                                  Account       1706              Page 2 of 2
                                                                        Statement Period: Jul 1 - Jul 31, 2019

CUSTOMER SERVICE INFORMATION

IF YOU HAVE QUESTIONS ON:                          YOU CAN CALL:                                          YOU CAN WRITE:
Checking                                           800-870-1073                                           Citi Private Bank
                                                   (For Speech and Hearing                                Client Services
                                                   Impaired Customers Only                                153 East 53rd Street 18th Floor
                                                   TDD: 800-788-6775)                                     New York, New York 10022

For change in address, call your account officer or visit your branch.
© 2019 Citigroup Inc. Citibank, N.A. Member FDIC.
Citi with Arc Design and CitiBusiness are registered service marks of Citigroup Inc. or its affiliates.
   19-22911-rdd         Doc 166       Filed 08/14/19 Entered 08/14/19 15:40:12                      Main Document
                                                   Pg 10 of 22
Citibank, N.A. 292 / 00944                                                                 FINAL                        400/R1/04F000
Sort 2224                                                                                            000
New York, N.Y. 10043                                                                                 CITIBANK, N. A.
                                                                                                     Account
                                                                                                          2549
                 NEW COTAI HOLDINGS LLC                                                              Statement Period
                 PMB 145                                                                             Jul 1 - Jul 31, 2019
                 2654 W. HORIZON RIDGE PKWY, B-5                                                     Relationship Manager
                 HENDERSON              NV 89052                                                     Young,Steven
                                                                                                     (212) 559-4041
                                                                                                                 Page 1 of 2


CitiBusiness ® ACCOUNT AS OF JULY 31, 2019

 Relationship Summary:
 Checking                                               $0.00
 Savings                                              -----
 Checking Plus                                        -----


SERVICE CHARGE SUMMARY FROM JUNE 1, 2019 THRU JUNE 30, 2019


Type of Charge                                                        No./Units               Price/Unit                 Amount

CITIBUSINESS INTEREST CHECKING #                   2549
Average Daily Collected Balance                                                                                        $9,230.45
DEPOSIT SERVICES
   MONTHLY MAINTENANCE FEE                                                      1                  22.0000                 22.00
**WAIVE
TRANSFER SERVICES
   OUTGOING DOMESTIC WIRE                                                       1                  25.0000                 25.00
**WAIVE
Total Charges for Services                                                                                                 $0.00

Net Service Charge                                                                                                         $0.00


CHECKING ACTIVITY

CitiBusiness Interest Checking
     2549                                                                        Beginning Balance:                        $11.38
                                                                                 Ending Balance:                            $0.00
Date Description                                                                  Debits              Credits             Balance
07/01 OTHER WITHDRAWAL/ADJ                                                         11.38                                      0.00
       DOMESTIC WIRE TRANSFER REF.# 20190701B1Q8021C04678

  This is your final Checking Account statement. Your Checking Account is now closed.
      Interest earned year to date $81.10
      Statement Period Rates
      July 1, 2019 1.500%
      19-22911-rdd             Doc 166           Filed 08/14/19 Entered 08/14/19 15:40:12                             Main Document
                                                              Pg 11 of 22                                                               400/R1/04F000
NEW COTAI HOLDINGS LLC                                                  Account       2549              Page 2 of 2
                                                                        Statement Period: Jul 1 - Jul 31, 2019

CUSTOMER SERVICE INFORMATION

IF YOU HAVE QUESTIONS ON:                          YOU CAN CALL:                                          YOU CAN WRITE:
Checking                                           800-870-1073                                           Citi Private Bank
                                                   (For Speech and Hearing                                Client Services
                                                   Impaired Customers Only                                153 East 53rd Street 18th Floor
                                                   TDD: 800-788-6775)                                     New York, New York 10022

For change in address, call your account officer or visit your branch.
© 2019 Citigroup Inc. Citibank, N.A. Member FDIC.
Citi with Arc Design and CitiBusiness are registered service marks of Citigroup Inc. or its affiliates.
19-22911-rdd   Doc 166   Filed 08/14/19 Entered 08/14/19 15:40:12   Main Document
                                      Pg 12 of 22
19-22911-rdd   Doc 166   Filed 08/14/19 Entered 08/14/19 15:40:12   Main Document
                                      Pg 13 of 22
  19-22911-rdd            Doc 166          Filed 08/14/19 Entered 08/14/19 15:40:12                           Main Document
                                                        Pg 14 of 22


New Cotai Holdings, LLC                                                  Case No. 19-22911
Debtor                                                          Reporting Period: 7/1/19 - 7/31/19

                                                      Disbursements Summary

   Date              Payor                               Payee                      Amount                Description
  7/29/2019 New Cotai Holdings, LLC Silver Point Capital Services                     205.70 Reimbursement for operating expenses



Total                                                                                  205.70



                                                        Disbursements Detail
   Date                                                Vendor                       Amount                  Description
  7/29/2019 New Cotai Holdings, LLC Iron Mountain - June BRN 2672                     205.70 payment to vendor



Total                                                                                  205.70
     19-22911-rdd               Doc 166           Filed 08/14/19 Entered 08/14/19 15:40:12                                     Main Document
                                                               Pg 15 of 22


In re New Cotai Holdings, LLC                                                                         Case No. 19-22911
      Debtor                                                                                 Reporting Period: 7/1/19 - 7/31/19


                                       STATEMENT OF OPERATIONS (Income Statement)
     The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
     when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                          REVENUES                                                   MONTH                CUMULATIVE -FILING
                                                                                                                              TO DATE



     Gross Revenues
     Less: Returns and Allowances
     Net Revenue
     COST OF GOODS SOLD
     Beginning Inventory
     Add: Purchases
     Add: Cost of Labor
     Add: Other Costs (attach schedule)
     Less: Ending Inventory
     Cost of Goods Sold
     Gross Profit
     OPERATING EXPENSES
     Advertising
     Auto and Truck Expense
     Bad Debts
     Contributions
     Employee Benefits Programs
     Officer/Insider Compensation*
     Insurance
     Management Fees/Bonuses
     Office Expense
     Pension & Profit-Sharing Plans
     Repairs and Maintenance
     Rent and Lease Expense
     Salaries/Commissions/Fees
     Supplies
     Taxes - Payroll
     Taxes - Real Estate
     Taxes - Other
     Travel and Entertainment
     Utilities
     Other (attach schedule)                                                                                  870.63                2,657.59
     Total Operating Expenses Before Depreciation                                                              870.63               2,657.59
     Depreciation/Depletion/Amortization
     Net Profit (Loss) Before Other Income & Expenses                                                        (870.63)               (2,657.59)
     OTHER INCOME AND EXPENSES
     Other Income (attach schedule)                                                                                   -               207.71
     Interest Expense
     Other Expense (attach schedule)
     Net Profit (Loss) Before Reorganization Items                                                           (870.63)               (2,449.88)
     19-22911-rdd                   Doc 166                Filed 08/14/19 Entered 08/14/19 15:40:12           Main Document
                                                                        Pg 16 of 22


In re New Cotai Holdings, LLC                                                              Case No. 19-22911
      Debtor                                                                      Reporting Period: 7/1/19 - 7/31/19

     REORGANIZATION ITEMS
     Professional Fees                                                                             -                38,000.00
     U. S. Trustee Quarterly Fees                                                              216.64                  433.30
     Interest Earned on Accumulated Cash from Chapter 11 (see continuation
     sheet)
     Gain (Loss) from Sale of Equipment
     Other Reorganization Expenses (attach schedule)
     Total Reorganization Expenses                                                             216.64               38,433.30
     Income Taxes
     Net Profit (Loss)                                                                       (1,087.27)             (40,883.18)
     *"Insider" is defined in 11 U.S.C. Section 101(31).


     BREAKDOWN OF “OTHER” CATEGORY

     OTHER COSTS




     OTHER OPERATIONAL EXPENSES
     Legal & consulting                                                                            -                        -
     Accounting, tax and administration                                                        790.63                 2,371.89
     Other                                                                                      80.00                   285.70

     Total Other Operational Expenses                                                          870.63                 2,657.59
     OTHER INCOME
     Interest income                                                                                -                  207.71

     Total Other Income                                                                             -                  207.71
     OTHER EXPENSES




     OTHER REORGANIZATION EXPENSES




     Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
     Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
     bankruptcy proceeding, should be reported as a reorganization item.
        19-22911-rdd                     Doc 166                 Filed 08/14/19 Entered 08/14/19 15:40:12                                                    Main Document
                                                                              Pg 17 of 22

In re New Cotai Holdings, LLC                                                                    Case No.                           19-22911
      Debtor                                                                            Reporting Period:                     7/1/19 - 7/31/19

                                                                                BALANCE SHEET
     The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.

                                       ASSETS                                       BOOK VALUE AT END OF            BOOK VALUE AT END OF BOOK VALUE ON PETITION
                                                                                     CURRENT REPORTING             PRIOR REPORTING MONTH   DATE OR SCHEDULED
                                                                                           MONTH
     CURRENT ASSETS
     Unrestricted Cash and Equivalents                                                            103,626.29                       103,831.99                103,874.28
     Restricted Cash and Cash Equivalents (see continuation
     sheet)
     Accounts Receivable (Net)
     Notes Receivable
     Inventories
     Prepaid Expenses                                                                               40,000.00                        40,000.00                40,000.00
     Professional Retainers
     Other Current Assets (attach schedule)
     TOTAL CURRENT ASSETS                                                                         143,626.29                       143,831.99                143,874.28
     PROPERTY & EQUIPMENT
     Real Property and Improvements
     Machinery and Equipment
     Furniture, Fixtures and Office Equipment
     Leasehold Improvements
     Vehicles
     Less: Accumulated Depreciation
     TOTAL PROPERTY & EQUIPMENT
     OTHER ASSETS
     Amounts due from Insiders*
     Other Assets (attach schedule)                                                               262,464.71                       262,464.71                262,464.71
     TOTAL OTHER ASSETS                                                                           262,464.71                       262,464.71                262,464.71
     TOTAL ASSETS                                                                                 406,091.00                       406,296.70                406,338.99
                      LIABILITIES AND OWNER EQUITY                                  BOOK VALUE AT END OF            BOOK VALUE AT END OF BOOK VALUE ON PETITION
                                                                                     CURRENT REPORTING             PRIOR REPORTING MONTH         DATE
                                                                                           MONTH
     LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
     Accounts Payable                                                                                 2,885.22                          2003.62
     Taxes Payable (refer to FORM MOR-4)
     Wages Payable
     Notes Payable
     Rent / Leases - Building/Equipment
     Secured Debt / Adequate Protection Payments
     Professional Fees                                                                              38,000.00                        38,000.00
     Amounts Due to Insiders*
     Other Post-petition Liabilities (attach schedule)
     TOTAL POST-PETITION LIABILITIES                                                                40,885.22                        40,003.62                      -
     LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
     Secured Debt
     Priority Debt
     Unsecured Debt                                                                                 20,396.64                        20,396.64                20,646.64
     TOTAL PRE-PETITION LIABILITIES                                                                 20,396.64                        20,396.64                20,646.64
     TOTAL LIABILITIES                                                                              61,281.86                        60,400.26                20,646.64
     OWNERS' EQUITY
     Capital Stock
     Additional Paid-In Capital
     Partners' Capital Account
     Owner's Equity Account                                                                        344,809.15                      345,896.44                385,692.35
     Retained Earnings - Pre-Petition
     Retained Earnings - Post-petition
     Adjustments to Owner Equity (attach schedule)
     Post-petition Contributions (attach schedule)
     NET OWNERS’ EQUITY                                                                            344,809.15                      345,896.44                385,692.35
     TOTAL LIABILITIES AND OWNERS' EQUITY                                                          406,091.00                      406,296.70                406,338.99
     *"Insider" is defined in 11 U.S.C. Section 101(31).
       19-22911-rdd                   Doc 166       Filed 08/14/19 Entered 08/14/19 15:40:12                                  Main Document
                                                                 Pg 18 of 22

In re New Cotai Holdings, LLC                                                   Case No.                   19-22911
      Debtor                                                           Reporting Period:             7/1/19 - 7/31/19


     BALANCE SHEET - continuation section
                                    ASSETS                         BOOK VALUE AT END OF BOOK VALUE AT END OF             BOOK VALUE ON
                                                                    CURRENT REPORTING     PRIOR REPORTING                PETITION DATE
                                                                         MONTH                MONTH
     Other Current Assets




     Other Assets
     Investment in New Cotai, LLC                                                      (0.00)                   (0.00)               (0.00)
     Due from Affiliates                                                          262,464.71               262,464.71            262,464.71
     Total Other Assets                                                           262,464.71               262,464.71            262,464.71


                     LIABILITIES AND OWNER EQUITY                  BOOK VALUE AT END OF                                  BOOK VALUE ON
                                                                    CURRENT REPORTING                                    PETITION DATE
                                                                         MONTH
     Other Post-petition Liabilities




     Adjustments to Owner’s Equity




     Post-Petition Contributions




     Restricted Cash: Cash that is restricted for a specific use and not available to fund operations.
     Typically, restricted cash is segregated into a separate account, such as an escrow account.
     19-22911-rdd                Doc 166            Filed 08/14/19 Entered 08/14/19 15:40:12                                       Main Document
                                                                 Pg 19 of 22

In re New Cotai Holdings, LLC                                                                 Case No. 19-22911
      Debtor                                                                         Reporting Period: 7/1/19 - 7/31/19

                                               STATUS OF POST-PETITION TAXES

     The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the
     amount should be zero.
     Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
     Attach photocopies of any tax returns filed during the reporting period.

                                                                Amount
                                                                Withheld
                                              Beginning          and/or          Amount                           Check # or
     Federal                                    Tax             Accrued           Paid           Date Paid          EFT      Ending Tax
     Withholding
     FICA-Employee
     FICA-Employer
     Unemployment
     Income
     Other:_____________
       Total Federal Taxes
     State and Local
     Withholding
     Sales
     Excise
     Unemployment
     Real Property
     Personal Property
     Other:_____________
      Total State and Local

     Total Taxes

                                      SUMMARY OF UNPAID POST-PETITION DEBTS

     Attach aged listing of accounts payable.
                                                                                Number of Days Past Due
                                                Current            0-30            31-60            61-90           Over 91         Total
     Accounts Payable                                               1,087.30           898.96           898.96                       2885.22
     Wages Payable
     Taxes Payable
     Rent/Leases-Building
     Rent/Leases-Equipment
     Secured Debt/Adequate
     Protection Payments
     Professional Fees                                                    -                -       38,000.00                       38,000.00
     Amounts Due to Insiders
     Other:______________
     Other:______________
     Total Post-petition Debts                                      1,087.30           898.96        38,898.96              0.00   40,885.22

     Explain how and when the Debtor intends to pay any past due post-petition debts.
                              19-22911-rdd         Doc 166        Filed 08/14/19 Entered 08/14/19 15:40:12           Main Document
                                                                               Pg 20 of 22


In re New Cotai Holdings, LLC                                                            Case No. 19-22911
      Debtor                                                                    Reporting Period: 7/1/19 - 7/31/19


                                              ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

                         Accounts Receivable Reconciliation                         Amount
     Total Accounts Receivable at the beginning of the reporting period
     Plus: Amounts billed during the period
     Less: Amounts collected during the period
     Total Accounts Receivable at the end of the reporting period


     Accounts Receivable Aging                                      0-30 Days      31-60 Days         61-90 Days       91+ Days      Total
     0 - 30 days old
     31 - 60 days old
     61 - 90 days old
     91+ days old
     Total Accounts Receivable

     Less: Bad Debts (Amount considered uncollectible)

     Net Accounts Receivable


                                                            TAXES RECONCILIATION AND AGING

     Taxes Payable                                                  0-30 Days      31-60 Days         61-90 Days       91+ Days      Total
     0 - 30 days old
     31 - 60 days old
     61 - 90 days old
     91+ days old
     Total Taxes Payable
     Total Accounts Payable
       19-22911-rdd                   Doc 166              Filed 08/14/19 Entered 08/14/19 15:40:12                                                Main Document
                                                                        Pg 21 of 22


In re New Cotai Holdings, LLC                                                Case No. 19-22911
      Debtor                                                        Reporting Period: 7/1/19 - 7/31/19


                                               PAYMENTS TO INSIDERS AND PROFESSIONALS

     Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
     Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
     (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.


                                                       INSIDERS

                  NAME                    TYPE OF PAYMENT              AMOUNT PAID            TOTAL PAID TO DATE




                            TOTAL PAYMENTS TO INSIDERS




                                                                             PROFESSIONALS

                                          DATE OF COURT
                                        ORDER AUTHORIZING                                                                                          TOTAL INCURRED &
                  NAME                      PAYMENT       AMOUNT APPROVED                         AMOUNT PAID            TOTAL PAID TO DATE            UNPAID*




                    TOTAL PAYMENTS TO PROFESSIONALS
     * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED



           POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                    AND ADEQUATE PROTECTION PAYMENTS

                                           SCHEDULED
                                        MONTHLY PAYMENT                AMOUNT PAID            TOTAL UNPAID POST-
          NAME OF CREDITOR                    DUE                     DURING MONTH                PETITION




                                            TOTAL PAYMENTS
       19-22911-rdd         Doc 166       Filed 08/14/19 Entered 08/14/19 15:40:12                   Main Document
                                                       Pg 22 of 22


In re New Cotai Holdings, LLC                                                              Case No. 19-22911
      Debtor                                                                      Reporting Period: 7/1/19 - 7/31/19


                                           DEBTOR QUESTIONNAIRE
       Must be completed each month. If the answer to any of the questions              Yes                  No
       is “Yes”, provide a detailed explanation of each item. Attach
       additional sheets if necessary.
       Have any assets been sold or transferred outside the normal course of                                X
   1   business this reporting period?
       Have any funds been disbursed from any account other than a debtor in                                X
   2   possession account this reporting period?
       Is the Debtor delinquent in the timely filing of any post-petition tax                               X
   3   returns?
       Are workers compensation, general liability or other necessary insurance                             X
   4   coverages expired or cancelled, or has the debtor received notice of
       expiration or cancellation of such policies?
                                                                                                            X
   5 Is the Debtor delinquent in paying any insurance premium payment?
     Have any payments been made on pre-petition liabilities this reporting                                  X
   6 period?
     Are any post petition receivables (accounts, notes or loans) due from                                  X
   7 related parties?
   8 Are any post petition payroll taxes past due?                                                          X
   9 Are any post petition State or Federal income taxes past due?                                          X
  10 Are any post petition real estate taxes past due?                                                      X
  11 Are any other post petition taxes past due?                                                             X
                                                                                                             X
  12 Have any pre-petition taxes been paid during this reporting period?
  13 Are any amounts owed to post petition creditors delinquent?                                            X
  14 Are any wage payments past due?                                                                        X
     Have any post petition loans been been received by the Debtor from any                                 X
  15 party?
  16 Is the Debtor delinquent in paying any U.S. Trustee fees?                                              X
     Is the Debtor delinquent with any court ordered payments to attorneys or                               X
  17 other professionals?
     Have the owners or shareholders received any compensation outside of                                   X
  18 the normal course of business?
